Order entered November 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00585-CV

                          IN THE INTEREST OF S.B.H., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-13791

                                            ORDER
       This appeal from a final decree of divorce was abated October 15, 2014 because

appellant had filed for bankruptcy.     By motion filed October 29, 2014, appellant seeks to

reinstate the appeal, asserting the bankruptcy court has signed an order dismissing the

bankruptcy. See TEX. R. APP. P. 8.3. Attached to appellant’s motion is a copy of the bankruptcy

court’s order.

       We GRANT appellant’s motion and REINSTATE the appeal. See id. Appellant’s brief

tendered to the Court on October 30, 2014 is deemed filed as of the date of this order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE